The opinion of the court was delivered by
Garrison, J.
The case of Goldberg v. Dorland, 27 Vroom 364, settles the law in this court to the effect that “the classification of townships into those governed under or by a special charter,” and those not so governed, is not of such a nature as to require or sustain exclusive legislation for each class. Parker v. Newark, 28 Id. 83; Johnson v. Hoover, 29 Id. 334.
The demurrer to the relator’s information places in issue the constitutionality of the act of March 20th, 1891. Pamph. L., p. 201.
The purpose of that act is to give to certain municipalities the power to adopt the internal machinery provided by its terms. One of the distinguishing features to be possessed by each member of the class upon which this legislation is operative is that it shall either have a special charter or be governed by a special act of incorporation. I am unable to distinguish the case the court is now called upon to decide from those that already it has decided.
The act in question is invalid.
The relator is entitled to judgment.